                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION

                                          No. 7:19-MJ-1194-RJ-1

    UNITED STATES OF AMERICA                               )
                                                           )
                                                           )
                   v.                                      )      ORDER ON PROBABLE CAUSE ,
                                                           )      AND DETENTION
    DASEAN MOORE,                                          )
                                                           )
                   Defendant.                              )

            This matter came before the court for a preliminary examination regarding charges against

    Defendant contained in a criminal complaint and for a hearing on the government's motion, pursuant

    to 18 U.S.C. § 3142, to detain Defendant pending further proceedings. Defendant is charged with

    possession of a firearm by a prohibited person in violation of 18 U.S.C. §§·922(g)(l) and 924.

            At the commencement of the consolidated hearings, Defendant, who was represented by
                                                                                                   \

    counsel, indicated to the court his intention to waive the preliminary examination and detention

    hearing in this matter. Defendant and his counsel executed the requisite paperwork memorializing

    Defendant's desire to waive the preliminary examination and detention hearing in this case. After

    conducting an inquiry of Defendant and his counsel in open court, this court finds that Defendant

    has waived his right to a preliminary examination and detention hearing knowingly and voluntarily

    and the court accepts Defendant's waiver of his right to a preliminary examination and detention

    hearing. Based on Defendant's knowing and voluntary waiver, this court holds Defendant over for

'   the presentment of his case to the grand jury. Based on Defendant's waiver of his right to a detention

    hearing, the court finds there is no condition, or combination of conditions, that can be imposed

    which would reasonably assure Defendant's appearance and/or the safety of another person or the
community.

       Defendant is therefore committed to the custody of the Attorney General or a designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or held in custody pending appeal. Defendant shall be

afforded a reasonable opportunity to consult privately with defense counsel. On order of United

States Court or on request of an attorney for the government, the person in charge of the corrections

facility shall deliver Defendant to the United States Marshals for a court appearance.

       SO ORDERED, the 28th da~ of October 2019.




                                              Robert  B.Jos,Jr.
                                              United States Magistrate Judge




                                                 2
